&emdash;In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered March 26, 1976, which dismissed the complaint for their refusal to proceed with the trial, upon the trial court’s denial of their application to have the .action "tried as a whole without being bifurcated”. The appeal brings up for review an order of the same court, dated March 16, 1976, which denied the aforesaid application. Order and judgment reversed, with $50 costs and disbursements, and a trial is granted on the combined issues of liability and damages. On the record presented herein, plaintiffs will need to show a causal connection between certain of the negligent acts alleged and the injury which was sustained. Since medical proof will be necessary, a complete trial, embracing both the liability and damage issues, should be held (cf. Lowe v Board of Educ., 36 AD2d 952). Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.